                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
                             Plaintiff,      §
                                             § Criminal No. 2:18-CR-096-D
VS.                                          §
                                             §
MARCIANA ALEXIS MADISON (2),                 §
                                             §
                             Defendant.      §

                                MEMORANDUM OPINION
                                    AND ORDER

       In this memorandum opinion and order, the court addresses the following motions

filed by defendant Marciana Alexis Madison (“Madison”): her discovery motions, filed on

October 19, 2018, and her December 3, 2018 motion in limine. Madison is charged in three

counts of a three-count indictment with the offenses of conspiracy to distribute and to possess

with intent to distribute methamphetamine, in violation of 18 U.S.C. § 371; possession with

intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §

841(a)(1) and 841(b)(1)(A)(viii); and misprision of a felony, in violation of 18 U.S.C. § 4.

The trial is set for April 8, 2019.

                                               I

       In her discovery motions, Madison requests 23 categories (including subcategories)

of discovery. The court has organized some of Madison’s categories of evidence into

subcategories for purposes of this memorandum opinion and order.
                                               A

                                       Rule 16 Evidence

       Requests Nos. 1, 3, 6-7, and 9 concern matters governed by Fed. R. Crim. P. 16(a)(1).

In request No. 1, Madison requests to inspect and copy or photograph all oral, written, or

recorded statements made by her, or copies, within the possession, custody, or control of the

government, the existence of which is known or by the exercise of due diligence may become

known. She asks for disclosure of any written record containing the substance of any

relevant oral statement made by her, whether before or after arrest, in response to

interrogation by any person then known by Madison to be a law enforcement officer or

government agent. In request No. 3, Madison seeks a written summary of any testimony the

government intends to use under Fed. R. Evid. 702, 703, or 705, describing the witnesses’

opinions, the bases and reasons therefor, and the witnesses’ qualifications. In request No.

6, she asks for all documentary and/or tangible evidence, including books, papers,

documents, photographs, buildings, or places, that are material to the preparation of her

defense, are exculpatory, or were obtained from or belonged to her. Request No. 7 seeks the

results or reports of all physical or mental examinations and of scientific tests or experiments,

or fingerprint tests, along with all handwriting exemplars or tests, fingerprint impressions,

blood samples, clothing, hair, fiber, voice exemplars, chemical analyses, or other materials

relevant to this criminal case, that are known to, or by the exercise of due diligence should

be known to, the government. Madison also requests to view the reports of polygraph tests



                                              -2-
administered to government informants.1 In request No. 9, Madison requests that the

government be ordered to produce any evidence that was gained by electronic surveillance

in this case, including, but not limited to, wiretaps, videotapes, tape recorded conversations,

or the like.

       To the extent that Madison requests discovery that the government is required to

disclose under Rules 16(a)(1)(A)-(G), 12(b)(4), and 26.2, Brady v. Maryland, 373 U.S. 83

(1963), and its progeny, Giglio v. United States, 405 U.S. 150 (1972), and its progeny, and/or

the Jencks Act, 18 U.S.C. § 3500, the motion is granted. To the extent her requests exceed

what is required by these authorities, the motion is denied.

       As for Madison’s specific request No. 3 for a written summary of any testimony the

government intends to use under Fed. R. Evid. 702, 703, or 705, the witnesses’ opinions, the

bases and reasons therefor, and the witnesses’ qualifications, the court grants the motion to

the extent that Rule 16(a)(1)(G) requires disclosure by the government; to the extent Madison

requests greater relief, the motion is denied. The court orders the government to comply with

Rule 16(a)(1)(G) no later than the date specified infra at § II.

       The government need not produce any discoverable statements covered by the Jencks

Act or Rule 26.2 until the deadline specified infra at § II.




       1
        See infra § I(D) for a discussion of disclosure of any informant’s identity.

                                             -3-
                                             B

                                  Impeachment Evidence

       Requests nos. 13-15 and 18-21 relate to the possible impeachment of the

government’s witnesses at trial. Request No. 13 seeks all information that the government

has that will substantially impeach the credibility of a key government witness. In request

No. 14, Madison requests all information that the government has regarding the prior

criminal record or other prior acts of misconduct of its witnesses. Madison seeks in request

No. 15 all agreements that the government has with any witness, and any and all promises

or benefits that any witness has received, or expects to receive, as a result of giving

testimony—including the disclosure of any plea agreement with respect to criminal charges

presently pending or that are being held for filing by law enforcement authorities, and any

and all agreements or benefits that have been promised to the witness, discussed with the

witness, or that the witness believes are available to the witness. In requests Nos. 18-20,

Madison asks for all evidence of psychiatric reports, psychiatric commitments, or drug usage

on the part of any witness and the results of any polygraph examination administered to any

witness. In request No. 21, Madison requests all information that the government has

regarding the untruthfulness of any witnesses whom it may call at trial.

       To the extent Madison requests discovery that the government is required to disclose

under Rules 12(b)(4), 16, and 26.2, Brady, Giglio, and/or the Jencks Act, the motion is

granted. To the extent her requests exceed what is required by these authorities, the motion

is denied. The government need not produce any discoverable statements covered by the

                                           -4-
Jencks Act or Rule 26.2 until the deadline specified infra at § II.

                                              C

                              Government Investigation Notes

       In request No. 10, Madison moves for the disclosure of any rough notes and

memoranda produced as a result of the investigation in this case. She further requests that

all such notes and memoranda be preserved.

       To the extent Madison requests discovery that the government is required to disclose

under Rules 12(b)(4), 16, and 26.2, Brady, Giglio, and/or the Jencks Act, the motion is

granted. To the extent her requests exceed what is required by these authorities, the motion

is denied. The court grants Madison’s request that the government be required to preserve

its agents’ notes, tapes, and/or memoranda, even if such materials are not disclosed to

Madison.

                                              D

                        Government Communications to Defendant

       Madison requests in request No. 23 that the government be ordered to disclose

whether any agent, informer, or anyone else acting at its direction has communicated with

her since the commencement of adversarial proceedings against her (in this case or any

related state case), including the identification of such individuals and the details and

circumstances of such communications as well as any statements made by both Madison and

the government agent(s).

       If the government has used an informant in investigating or prosecuting Madison, it

                                            -5-
must notify the court in camera no later than March 4, 2019. With respect to other

individuals, to the extent Madison requests discovery that the government is required to

disclose under Rules 12(b)(4), 16, and 26.2, Brady, Giglio, and/or the Jencks Act, the motion

is granted. To the extent her requests exceed what is required by these authorities, the

motion is denied. The government need not produce any discoverable statements covered

by the Jencks Act or Rule 26.2 until the deadline specified infra at § II.

                                              E

                      Coconspirator/Codefendant/Witness Statements

       Requests Nos. 2 and 4 relate to witness statements. Madison requests in request No.

2 that the government disclose any statements, either written or oral, of any witnesses,

including those of coconspirators or codefendants.        Her request includes grand jury

testimony, prior written statements, any witness’ reports or notes, any reports of prior oral

statements, and any prosecutor’s notes concerning witness statements that have been or may

be adopted, approved, or verified by the witness. She asks that any disclosures be made at

least 48 hours before the witness testifies at trial or any sentencing hearing. In request No.

4, she requests disclosure of grand jury testimony as required under the Jencks Act, including

her own recorded grand jury testimony and any exculpatory grand jury witness statements.

       To the extent Madison requests discovery that the government is required to disclose

under Rules 12(b)(4), 16, and 26.2, Brady, Giglio, and/or the Jencks Act, the motion is

granted. To the extent her requests exceed what is required by these authorities, the motion

is denied. The court denies Madison’s request regarding the production deadline for witness

                                            -6-
statements. “18 U.S.C. § 3500(b) (which pertains to the government) and Rule 26.2(a)

(which pertains to the government and to a defendant) do not authorize the court to compel

a party to produce a witness statement any earlier than after a witness has testified on direct

examination.” United States v. Khoury, 2014 WL 6633065, at *5 (N.D. Tex. Nov. 24, 2014)

(Fitzwater, J.). “In this district, however, it is the custom for Jencks Act-type materials,

including statements under Rule 26.2(a), to be disclosed at the end of the business day

preceding the date on which the defendant will begin his cross-examination of a witness.”

Id. Thus the government need not produce any discoverable statements covered by the

Jencks Act or Rule 26.2 until the deadline specified infra at § II.

                                              F

                                       Brady Material

       Requests Nos. 12 and 16-17 concern Brady material. In request No. 12, Madison

requests that the government be ordered to disclose any exculpatory evidence, as required

by Brady. Request No. 16 lists 12 subcategories of evidence that Madison maintains would

be exculpatory. In request No. 17, she asks that the government’s attorney be ordered to

examine his or her files and question the government’s agents, informants,2 or other persons

working with the government in this case concerning their knowledge of any such evidence

or materials. Madison also requests that she be allowed to question the government’s

attorney and agents concerning their knowledge of exculpatory evidence and diligence in



       2
        See supra § I(D) for a discussion of disclosure of any informant’s identity.

                                             -7-
attempting to locate such evidence.

       To the extent Madison requests discovery that the government is required to disclose

under Brady, the motion is granted. To the extent her requests exceed what Brady requires,

the motion is denied. The court also denies her request that her counsel be permitted to

question the government’s attorney and the government’s agents concerning their knowledge

of exculpatory evidence and diligence in attempting to locate such evidence.

                                              G

                                    Rule 404(b) Evidence

       Madison moves in request No. 22 for the disclosure of the general nature of crimes,

wrongs, or acts that the government will seek to introduce against Madison under Fed. R.

Evid. 404(b). She further requests reasonable notice in advance of trial of such extrinsic act

evidence, regardless of how the government intends to use it at trial—i.e., during its case-in-

chief, for impeachment, or for possible rebuttal.

       The court grants the motion to the extent that the government must comply with Rule

16 and Rule 404(b). The government must make any disclosures required by Rule 404(b)

no later than the deadline specified infra at § II. Otherwise, the motion is denied.




                                             -8-
                                             H

                             “Catch-All” Hearsay Exceptions

       In request No. 5, Madison requests disclosure of any statement, including the name

and address of the declarant, that the government proposes to offer under the hearsay

exception contained in Fed. R. Evid. 807.3

       The court grants the motion to the extent that the government must comply with Rule

16 and Rule 807. The government must make any disclosures required by Rule 807 no later

than the deadline specified infra at § II. Otherwise, the motion is denied.

                                              I

                                Criminal History Records

       In request No. 8, Madison requests production of her own prior criminal record

pursuant to Rule 16(a)(1)(B), as well as the criminal record of any witness to be called to

testify. She states that the record should include any records from the Federal Bureau of

Investigation, the Department of Public Safety, and any local police department or sheriff’s

office, as well as any other document reflecting prior arrests and/or convictions for any

witness. Madison asks that the government make an inquiry of the particular witness and

cause a criminal history of any such witness to be run. She also requests disclosure of any

pending criminal charge against a witness.


       3
       Madison’s motion actually states that it is based on Fed. R. Evid. 803(24) and
804(b)(5), but the contents of these exceptions were transferred to Rule 807 in 1997. See
Rule 807 advisory committee notes (1997 Amendments). The court will treat Madison’s
motion as if made under the correct rule.

                                             -9-
       To the extent Madison requests discovery that the government is required to disclose

under Rules 12(b)(4), 16, and 26.2, Brady, Giglio, and/or the Jencks Act, the motion is

granted. To the extent her requests exceed what is required by these authorities, the motion

is denied.

                                              J

                                       Trial Evidence

       In request No. 11, Madison requests disclosure of all evidence subject to Rule 16 and

Brady, and all evidence subject to Rule 16 that the government plans to use in its case against

Madison.

       To the extent Madison requests discovery that the government is required to disclose

under Rules 12(b)(4), 16, and 26.2, Brady, Giglio, and/or the Jencks Act, the motion is

granted. To the extent her requests exceed what is required by these authorities, the motion

is denied.

                                              II

       Except to the extent that the Jencks Act and Rule 26.2(a) permit later disclosure, the

government must comply with its discovery obligations under case law, statute, rule, and this

memorandum opinion and order no later than March 18, 2019.

       Concerning material covered by the Jencks Act or Rule 26.2, in accordance with the

custom in this district, the government must disclose such statements no later than the end

of the business day that precedes the date on which the defendant will begin her

cross-examination of the witness.

                                            - 10 -
                                               III

       The court next turns to Madison’s motion in limine. In the court’s October 3, 2018

trial setting order, it states that “Motions in limine must not be filed as a matter of course[.]”

Order ¶ 3. It also sets out the requirements for filing such motions:

               [I]f filed, [motions in limine] must be limited to matters that
               meet the following requirements: (1) the matter cannot
               adequately be raised by trial objection without prejudice to the
               moving party and (2) the prejudice of mentioning the matter in
               the presence of the jury cannot be cured by an instruction from
               the court. Motions in limine must include neither “standard”
               requests not tailored to a case-specific matter, nor issues
               presented in order to obtain substantive rulings that should have
               been requested in advance of trial by appropriate motion.

Id. The matters raised in Madison’s motion appear to be “standard” requests that are not

specifically tailored to the facts or circumstances of this case. Accordingly, Madison’s

motion in limine is denied without prejudice to her filing another motion in limine that, “in

the exercise of reasonable diligence, [she] could not have known of the basis for . . . as of the

motion deadline.” Id.

       SO ORDERED.

       February 26, 2019.

                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                              - 11 -
